Case 1:19-cv-00029-JJM-LDA Document 13 Filed 04/09/19 Page 1 of 1 PageID #: 104



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND



Andrew J. Smith                                                )
                                                               )
                  V.                                           )        C.A. No. 19-29-JJM
                                                               )
Peter F. Nerhona and Gina Raimondo                             )


                                             JUDGMENT

[ ] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has
rendered its verdict.

[x ]  Decision by the Court. This action came to trial or hearing before the Court. The issues have been tried or
heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED:

Judgment is hereby entered for the Defendants against the Plaintiff pursuant to the Order
of Judge John J. McConnell, Jr. dated April 9, 2019 GRANTING Defendants’ Motion to
Dismiss.




                                                      Enter:

                                                      /s/ Barbara Barletta
                                                      Deputy Clerk

DATED: April 9, 2019
